UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-184830 Oconn Industries Corp (Exact name of registrant as specified in its charter) Nevada 27-3816969 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Daws House, 33-35 Daws Lane, London, England NW7 4SD (Address of principal executive offices) 0-808-189-1222 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] As of June 5, 2013, there were 11,700,000 shares of the issuer’s common stock, par value $0.001, outstanding. OCONN INDUSTRIES CORP FORM 10-Q FOR THE QUARTERLY PERIOD ENDED APRIL 30, 2013 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATIO N Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures. 14 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 14 Item 1A. Risk Factors. 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 3. Defaults Upon Senior Securities. 14 Item 4. Mine Safety Disclosures. 15 Item 5. Other Information. 15 Item 6. Exhibits. 15 SIGNATURES 16 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's Prospectus under Rule 424(B)(2) filed with the SEC on March 13, 2013. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year ending July 31, 2013. OCONN INDUSTRIES CORP. (A Development Stage Company) INDEX TO UNAUDITED CONDENSED INTERIM FINANCIAL STATEMENTS From Inception on October 26, 2010 through April 30, 2013 Page Condensed Balance Sheets 2 Condensed Statements of Operations 3 Condensed Statements of Cash Flows 4 Notes to Unaudited Condensed Interim Financial Statements 5 3 OCONN INDUSTRIES CORP. (A Development Stage Company) Condensed Balance Sheets April 30, 2013 July 31, 2012 ASSETS (Unaudited) Current Assets Cash and cash equivalents $ 12,518 $ 38,127 Total Current Assets 12,518 38,127 TOTAL ASSETS $ 12,518 $ 38,127 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current Liabilities Accounts payable 5,269 - Due to related party 990 990 Total Current Liabilities 6,259 990 TOTAL LIABILITIES 6,259 990 STOCKHOLDERS’ EQUITY Common Stock, par value $0.001, 75,000,000 shares authorized, 11,700,000 shares issued and outstanding 11,700 11,700 Additional paid-in capital 27,300 27,300 Deficit accumulated during the development stage (32,741) (1,863) Total Stockholders’ Equity 6,259 37,137 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 12,518 $ 38,127 The accompanying condensed notes are an integral part of these condensed financial statements. 4 OCONN INDUSTRIES CORP. (A Development Stage Company) Condensed Statements of Operations (Unaudited) Three Months Ended April 30, Nine Months Ended April 30, Cumulative From Inception on October 26, 2010 to April 30, 2013 2012 2013 2012 2013 REVENUES: $ - $ - $ - $ - $ - OPERATING EXPENSES: General and administrative 193 845 809 845 2,672 Professional fees 14,019 - 30,069 - 30,069 Total Operating Expenses 14,212 845 30,878 845 32,741 OTHER INCOME AND EXPENSE - NET LOSS $ (14,212) $ (845) $ (30,878) $ (845) $ (32,741) Basic and Diluted Loss per Common Share $ (0.00) $ (0.00) $ (0.00) $ (0.00) Basic and Diluted Weighted Average Common Shares Outstanding 11,700,000 3,611,111 11,700,000 1,186,131 The accompanying condensed notes are an integral part of these condensed financial statements. 5 OCONN INDUSTRIES CORP. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) Nine Months Ended April 30, Cumulative From Inception on October 26, 2010 to April 30, 2013 2012 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (30,878) $ (845) $ (32,741) Changes in operating assets and liabilities: Accounts payable 5,269 - 5,269 Net cash used in operating activities (25,609) (845) (27,472) CASH FLOWS FROM INVESTING ACTIVITIES Net cash provided by (used in) investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from related party - - 990 Issuance of common stock for cash - 13,000 39,000 Net cash provided by financing activities - 13,000 39,990 Net increase (decrease) in cash and cash equivalents (25,609) 12,155 12,518 Cash and cash equivalents - beginning of period 38,127 - - Cash and cash equivalents - end of period $ 12,518 $ 12,155 $ 12,518 Supplemental Cash Flow Disclosure: Cash paid for interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - The accompanying condensed notes are an integral part of these condensed financial statements. 6 OCONN INDUSTRIES CORP. (A Development Stage Company) Notes to Unaudited Condensed Financial Statements April 30, NOTE 1 - CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at April 30, 2013, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's July 31, 2012 audited financial statements.The results of operations for the period ended April 30, 2013 are not necessarily indicative of the operating results for the full years. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Development Stage Company The Company is considered to be in the development stage as defined in Accounting Standards Codification (ASC) 915 “ Development Stage Entities. ” The Company is devoting substantially all of its efforts to development of business plans. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company’s periodic filings with the Securities and Exchange Commission include, where applicable, disclosures of estimates, assumptions, uncertainties and markets that could affect the financial statements and future operations of the Company. Cash and Cash Equivalents Cash and cash equivalents include cash in banks, money market funds, and certificates of term deposits with maturities of less than three months from inception, which are readily convertible to known amounts of cash and which, in the opinion of management, are subject to an insignificant risk of loss in value. The
